Title: John H. J. Browere to James Madison, 17 July 1826
From: Browere, John H. J.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    NewYork
                                
                                17 July 1826
                            
                        
                        In accordance with millions, I mourn the departure of our venerated Jefferson, the Benefactor of America, the
                            friend of Washington, the friend of Man!
                        The hospitality, urbanity, suavity of manners, depth of erudition, and universal Philanthropy of our
                            venerated father will seldom be equalled; will never be surpassed. The reception I met at Monticello will be remembered
                            through life; the counsel he gave me will be erased from my memory but in death. When the pulses of life, cease to beat,
                            then, and not till then, will the precepts of the hoary Sage of Monticello, be of none avail.
                        "We mourn, our Jefferson!!!
                        Alas! Alas! he’s sunk in night!!!
                        Those lips, where streams of purest counsel flow’d
                        Now, motionless and pale, no more shall pour,
                        The Tides of Eloquence! Those star-beam Eyes
                        That glanc’d persuasive, through our Congress Halls,
                        Are dimmed with the clammy films of Death!
                        Those limbs, that once, with active energy & love,
                        And nerved and pliant as the fear Wing’d Elk,
                        O’er Vale, and Mountain bounding sure,
                        With thundering Death, collaps’d
                        Are wither’d now, and sinking into Death!
                        But O, our much revered Sire!
                        Although thy form of majesty and grace,
                        Has late been bedded, with our Fathers’ bones,
                        Thy spirit shall forever live; shall live forever
                        In the land, where Freedom’s bliss.
                        Where Time no more, the nerves shall paralyze
                        Nor Anguish bathe, in bitter tears the cheek:
                        But where, thy disembodied Warriors,
                        Shall hail thee with the holy shout of love;
                        And thy participation in Joys solicit."
                        Without quoting Poetical effusions, without further digressions, Permit me Gentlemen to revert to the purport
                            of this letter, which I hope, I trust will meet your approval.
                        By the public vehicles of information, you are aware, that two months ago, I tendered to the Hon. the Common
                            Council of New York, my services, and those of my Son, to complete a full length figure, or Statue of our departed Father.
                            The memorial was unanimously accepted, and referred to the Committee on Arts and Science, who would superintend its being
                            placed in the Banquetting Room of the Com. Council, on the Approaching Anniversary or Jubilee. Without money &
                            without price (save actual expenditures for Materials) I was "Deo et filio meo juvantibus" enabled in five weeks unremitting exertions to finish it, and place it in the Hall exactly at the hour of the
                            dissolution of Mr Jefferson. Wonderful to me is this coincidence, with the many others of that day.
                        The spirited manner in which the authority of New York celebrated that day stamps the worth of the Man, the
                            delighted to honor. For my part I conceive the formation of his Statue one of the greatest boons given me by the "Author
                            of Every good & perfect gift. The Father of Light." Though dead in body to the world, the spirit of Jefferson
                            animates our bosoms and will live forever. The Philanthropic and honourable tenor of his Last Letter to retrieve my injured
                            fame, evidenced to me, a soul replete with love to Man, and love to his Creator. While this hand can wield the instruments
                            of my profession; The Marble and the Brass shall not be spared to perpetuate his memory.
                        It may not be unamusing, to read a description of his Statue, as placed in the City Hall, Banquetting Room.
                        "His lofty and majestic figure Standing erect; his mild blue and expressive eyes beaming intelligence and
                            good will to his fellow men. The scroll of the Declaration, which gave freedom to millions clenched in his extended right
                            hand, strongly contrasted with decrepitude of his Elder Associate the venerable John Adams, and gave an effect to the
                            whole, which will not soon be forgotten here. His left hand resting on the hip, gave a carelessness, yet dignified Ease
                            that pleased thousands—On his right-hand was the Portrait Bust of the venerable Charles Carroll of Carrollton. Like that
                            of Adams clothed with white drapery—Beside and Behind these figures were placed various flowers & shrubberies.
                            Immediately over the Head of the Author of the Declaration of American Independence, hovered the American Eagle, a civic
                            crown suspending from his beak, was ready to drop on the temples, and crown with immortal honors The wisest and best of
                            Men. I leave to better writers the imposing effect of the group, mine be the task, to hand down to posterity the Image of
                            our Jefferson, as he really was, and not as many would have or suppose him to have been. Rest assured Sir, that His Likeness is perfect, and needs no
                            comments from the hands of the Artist. If the Congratulations of Gov. De Witt Clinton, His Hon the Mayor, the City
                            Authorities of NewYork, and the general Mass or reputable Men, can affix the Seal of Truth in Likeness. Rest satisfied,
                            his beloved features will not soon be forgotten—
                        "Proud trophy deck’d columns, shall moulder away
                         And whelm, in their ruins, the names they would cherish
                         The Brass-preserv’d Legend, at last meet decay
                         Amid the Assemblage, Time destines to perish!
                        But actions like thine,
                        With the Hearts that entwine,
                        Allying the human, almost to Divine
                         Through new springing ages, fresh honors shall gain
                         While Virtues delight us, or Feelings remain!"
                        
                        Now Should the University of Virginia desire to erect, in Marble or Bronze, a Statue to the memory of its
                            founders, Be pleased Sirs to note, That John H. J. Browere, will be ready at all times, to complete such a work; Moreover,
                            that Should appropriate funds at this Period be, lacking it matters not—He will finish one and await the pleasure of the
                            Institution for pecuniary emolument—All that would be required at first, would be a sufficiency to defray
                            actual expenditures for materials, and the indispensible requisites to the support of my young family—
                        And I am bold to say that we, are able to execute with equal skill, in this country the Works of the Old
                            country. Pecuniary emolument never has been my aim. The honor of being favored by my Country biases sordid views—Should
                            this proposition meet the approval of the Visitors of the Virginia University, and the citizens at large, A satisfactory
                            Answer will meet with the cordial thanks of Gentlemen yours respectfully
                        
                            
                                John H. J. Browere
                            
                                                
                            
                            
                        Sculptor 92 Nassau St.                        
                            
                            
                        New York—                        P S. It would oblige by being transmitted from one gentleman to the other. Any remarks by either might be enclosed—Respectfully
                            
                            Browere
                        
                    